Title: [Diary entry: 15 February 1787]
From: Washington, George
To: 

Thursday 15th. Mercury at 40 in the Morning—56 at Noon and 48 at Night. Clear, wind at So. Wt. in the Morning which blew fresh by Noon—after which it came out at No. Wt. blew hard and turned cold. Rid to the Plantations at The Ferry, French’s Dogue run and Muddy hole—also to the Mill and ditchers—Plowing at all except Muddy hole—the plows of that being at Fr[enc]hs—where No. 5 being too wet they were plowing in No. 2—at the other two places, plowing the ground intended for Meadow.